—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered June 27, 1997, convicting defendant, after a jury trial, of burglary in the second degree, criminal possession of a weapon in the third degree and assault in the third degree, and sentencing him to concurrent terms of 2V2 to 7/2 years, 2 to 6 years and 1 year, respectively, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment made on the ground that the People had failed to present allegedly exculpatory evidence to the Grand Jury. The People possess broad discretion in deciding what evidence should be presented (see, People v Mitchell, 82 NY2d 509; People *370v Lancaster, 69 NY2d 20, cert denied 480 US 922), and we find that the Grand Jury indictment was supported by competent eyewitness testimony to the crime. The purportedly exculpatory evidence, i.e., that two victims failed to identify defendant at a lineup, was, under the circumstances presented here, immaterial. Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.